Pennewill, J.:
We have given this motion for nonsuit as careful and full consideration as was possible in the limited time we have had, and have reached the conclusion that, admitting to be true all the testimony so far adduced, it does not appear that there was any such wrongful taking or detention of the property in question as would enable the plaintiff, at the time of the bringing of this suit, to maintain an action of replevin therefor. On the contrary it has been shown- by the plaintiff, that at the time the writ was issued, the property was in her possession, and that, there had been nothing done by the defendant in respect thereto *245except to have the same appraised and advertised as the property of the deceased. Although the question raised by the motion is a new one in this State, so far as the reported cases show, yet we are clear that such acts did not constitute either an unlawful taking or detention. We are therefore constrained to grant the application for a nonsuit in this case.